Citation Nr: 0001375	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-20 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
the provisions of Chapter 35, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945, and died on March [redacted], 1997.  The 
appellant is the veteran's widow.

This appeal arises from an April 1997 decision by the 
Wichita, Kansas, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for the cause of 
the veteran's death.  This case was previously remanded by 
the Board in April 1998 in order to obtain additional 
clarifying medical data.  That development has been completed 
to the extent possible, and the case is once more before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's certificate of death shows that he died in 
March 1997.  The cause of death is listed as pulmonary edema 
and heart failure; due to or as a consequence of hypertensive 
cardiovascular disease; due to or as a consequence of 
essential hypertension.  The certificate notes that other 
significant conditions contributing to the veteran's death 
but not resulting in the underlying cause of death were a 
right leg gunshot wound leading to right leg weakness and 
ultimately to hypertension, a hip fracture and a stroke.

2.  At the time of the veteran's death service connection was 
in effect for residuals of a severance of the right common 
peroneal nerve group, with foot drop and atrophy of muscles 
of the lower right leg, and anesthesia over the dorsum of the 
right foot, evaluated as 40 percent disabling; and for 
gunshot wound scars of the right leg, evaluated as 10 percent 
disabling.

3.  Neither pulmonary edema, heart failure, hypertensive 
cardiovascular disease or essential hypertension was present 
during service or for many years thereafter, and none of 
these disorders is causally related to service or a service-
connected disability.

4.  A service-connected disability is not shown to have 
hastened, produced or been causally or etiologically related 
to the veteran's death.

5.  There is no evidence to show that the veteran had a 
permanent and total service-connected disability, or that the 
veteran had a permanent and total disability at the time of 
his death, or that the veteran died as a result of a service-
connected disability.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107(a) (West 
1991); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.312 (1999).

2.  The requirements for eligibility for Dependents' 
Educational Benefits under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3501, 3510 
(West 1991); 38 C.F.R. §§ 3.807, 21.3021 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  The Board is also satisfied that all relevant facts 
have been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
assist.  Id.

The appellant contends that service connection for the cause 
of the veteran's death is warranted.  Essentially, she 
maintains that the veteran's service-connected residuals of a 
gunshot wound contributed substantially to the cause of his 
death.  

The law provides that service connection may be granted for 
disabilities resulting from a disease or injury incurred or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  Service-connected 
diseases or injuries involving active processes affecting 
vital organs receive careful consideration as a contributory 
cause of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death. 38 C.F.R. § 3.312(c)(3).  Further, there are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

The veteran's certificate of death shows that he died in 
March 1997.  The certificate of death lists as the cause of 
death, pulmonary edema and heart failure; due to or as a 
consequence of hypertensive cardiovascular disease; due to or 
as a consequence of essential hypertension.  The certificate 
notes that other significant conditions contributing to the 
veteran's death but not resulting in the underlying cause of 
death were a right leg gunshot wound leading to right leg 
weakness and ultimately to hypertension, a hip fracture and a 
stroke.

At the time of the veteran's death, service connection was in 
effect for residuals of a severance of the right common 
peroneal nerve group, with foot drop and atrophy of muscles 
of the lower right leg, and anesthesia over the dorsum of the 
right foot, evaluated as 40 percent disabling; and for 
gunshot wound scars of the posterior upper right thigh, 
evaluated as 10 percent disabling.

The veteran's service medical records are negative for any 
evidence of pulmonary edema, heart failure, hypertensive 
cardiovascular disease or essential hypertension, nor is 
there any evidence of heart disease within the first year of 
service separation. See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307; 3.309.  In fact, following separation  from service, 
the record is devoid of any medical evidence referable to 
these disorders until approximately 1972, when private 
progress notes show a diagnostic impression of probably 
essential hypertension.  The Board has reviewed the medical 
evidence of record reflecting treatment during the years 
prior to the veteran's death, but there is simply no evidence 
that any cardiovascular or heart disease was clinically 
manifested during the veteran's active service, or to a 
compensable degree during the first post-service year.  
Because the appellant has neither asserted nor submitted 
evidence that a cardiovascular or heart disorder developed 
during service or within the presumptive period, there is no 
need to further address this matter.

Rather the appellant contends that the veteran's service-
connected residuals of a gunshot wound caused stress that 
stressed the heart, causing heart disease and subsequent 
heart attack that caused his death.  Although a basis for 
establishing service connection for the cause of the 
veteran's death on a direct basis has not been demonstrated, 
applicable law also contemplates service connection on a 
secondary basis.  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310(a) (1999).

The claims file contains private medical records showing 
treatment for various disorders, from August 1972 to March 
1995.  There are also VA and private medical reports 
documenting hospitalization and treatment from April to July 
1995, after the veteran had a myocardial infarction in early 
April 1995.  At the time of that event, the veteran was 
resuscitated and was in a coma for three days and had hypoxic 
encephalopathy.  During the period from April to July 1995, 
the clinical records show that he was treated for cardiac 
arrest and hypoxic encephalopathy; and that he fell in April 
1995 during VA hospitalization and sustained a fracture of 
the right hip, for which he underwent surgical treatment in 
May 1995.  The records also document that the veteran had a 
stroke in May 1995.  The report of VA hospitalization in July 
1995 contains a principal diagnosis of treated 
unresponsiveness, resolved.  At that time other pertinent 
treated diagnoses included hypoxic encephalopathy following 
myocardial infarction, April 1995; chronic atrial 
fibrillation; hypertension; and chronic obstructive pulmonary 
disease.  The report contains a notation of pertinent 
clinical diagnoses noted but not treated, which included 
right hip fracture with repair and prosthesis; and 
claudication of lower extremities. 

The veteran was examined by VA in August 1995 VA for diseases 
of arteries and veins, and for joints.  The report of the 
arteries and veins examination recorded the veteran's medical 
history, including for his service-connected gunshot wound 
disability, and other disorders.  After examination, the 
report contains diagnoses of history of claudication, with 
recent history of deep vein thrombosis in the left calf; 
history of hypertension; history of myocardial infarction, 
April 1995; history of cerebrovascular accident, with organic 
brain syndrome, speech and peripheral vision complications, 
and mental confusion; history of right hip fracture with ball 
replacement; and residual gunshot wound, right buttocks, with 
peroneal nerve involvement, with consequential right foot 
drop.  

The veteran was examined by VA in August 1995 VA for joints, 
and in September 1995 for peripheral nerves.  

In support of the appellant's claim, she has provided several 
private medical statements.  A December 1995 letter from Dr. 
Bauer states that the veteran had a cardiac arrest in April 
1995, which left him with a hypoxemic encephalopathy from 
which he never recovered.  Dr. Bauer opined that the 
veteran's service-connected gunshot wound disability left him 
with claudication in the right lower extremity.  This, in 
turn led to stresses that contributed to a heart disease, 
which ultimately led to the cardiac arrest in April 1995.

A February 1997 letter from Norman C. Bos, M.D., stated that 
the veteran's service-connected injury contributed 
significantly to degenerative changes in the left knee, and 
that associated weakness and instability in both lower 
extremities contributed to the fall in which the veteran 
sustained a fracture of the right hip.

A March 1997 letter from Joseph E. McMullen, M.D., stated 
that it was safe to say that the veteran's severance of the 
common peroneal nerve with foot drop atrophy of muscles in 
the right lower extremity lead to his fall, which resulted in 
a fracture of the right hip.  Dr. McMullen stated that he 
thought it possible that this additional stress lead to, or 
aggravated the veteran's heart problems as well as his left 
lower extremity condition.

A March 1997 statement from Dr. Bauer contains an opinion 
that the veteran's high blood pressure was in some degree 
related to his service-connected disability, in that the 
veteran's service-connected gunshot wound disability caused 
stresses that made ordinary ambulatory activity more 
difficult.  Dr. Bauer also opined that the veteran sustained 
a major cerebral thrombosis, which left the veteran with a 
left hemiparesis, and this was also related to the high blood 
pressure.  Dr. Bauer further opined that the hip fracture was 
related to the preexisting weakness in the right lower 
extremity, which resulted from the gunshot wound during 
service.  Dr. Bauer opined that while he could not offer his 
opinion with certainty, that it was reasonable to assume that 
there was some degree of cause and effect that the veteran's 
present disability was to an extent, service related.

A March 1997 private clinical note by Dr. Bauer dated on the 
day of the veteran's death, indicated that the veteran was 
dying from his stroke and carcinoma of the kidney.  The note 
stated that the stroke was triggered, at least in part, by 
the veteran's high blood pressure and war injury gunshot 
wound of the right lower extremity.   

The Board notes that the claims file contains an April 1997 
medical opinion from a VA medical advisor to the RO rating 
board.  The Board has placed no reliance on this opinion, 
however, as the United States Court of Appeals for Veterans 
Claims (the United States Court of Veterans Appeals prior to 
March 1, 1999) has held that such opinion raises the question 
as to whether there was a fair process to insure an impartial 
opinion, and may create the impression that the rating board 
was not securing evidence to determine the correct outcome 
but rather to support a predetermined outcome.  See Austin v. 
Brown, 6 Vet. App. 547 (1994).

During a July 1997 hearing, the appellant testified that the 
veteran's service-connected disability caused the veteran to 
favor his right side, and put pressure on the left leg.  The 
added pressures over the years contributed to some of the 
conditions that caused his death.  The pain in the right calf 
and resulting increased reliance on the left leg created a 
stressful condition that progressed and affected the heart.  
This eventually lead to a heart condition and heart attack in 
April 1995.  

Pursuant to its April 1998 remand, the Board requested that a 
VA orthopedist and   cardiologist review the claims file and 
provide an opinion as to whether it was at least as likely as 
not that the veteran's service-connected right peroneal nerve 
injury due to a right lower extremity gunshot, and/or his 
right lower extremity gunshot wound scars caused his death, 
or contributed substantially and materially to the cause of 
his death.

In a June 1999 VA cardiology opinion, the examiner stated 
that he had reviewed the chart on the veteran; medical 
statements from Drs. Norman, Bos, McMullen and Bauer; and the 
record of VA hospitalization from June to December 1995.  The 
examiner recounted the veteran's medical history associated 
with his inservice gunshot wounds to the right buttock and 
peroneal nerve damage, which resulted in a right foot drop.  
The examiner also noted a history of systemic hypertension 
for several years of unclear duration.  The examiner also 
discussed the recent medical history beginning with the 
veteran's April 1995 myocardial infarction, and subsequent 
symptomatology and treatment until the veteran's death in 
March 1997.  

The examiner noted that the record appeared to show a claim 
that the service-connected gunshot wound disability resulted 
in development of claudication of the right lower extremity; 
and that this in turn lead to stresses that contributed to 
heart disease and ultimately to cardiac arrest in April 1995, 
as well as to high blood pressure.  In addressing this claim, 
the examiner noted that the veteran had atherosclerotic 
cardiovascular and cerebrovascular disease, as well as 
arteriosclerotic peripheral vascular disease.  The examiner 
noted that the major risk factors for these conditions  were 
family predisposition, smoking, hypercholestero-lemia, 
diabetes and systemic hypertension.  The examiner opined that 
the possibility that stress resulting from the veteran's 
gunshot wound disability played a factor in causing 
hypertension atherosclerosis and peripheral vascular disease, 
could not be excluded.  He opined that the connection, 
however, was speculative and could not be directly proven.  
His opinion was that any such stress would not be directly 
responsible for development of the circulatory and 
cardiovascular diseases, and would only be a marginal 
contributory factor.  The examiner's concluding opinion was 
that the service connected right peroneal nerve injury and 
gunshot wound scars did not contribute substantially and 
materially to the cause of the veteran's death by way of a 
relationship with the cardiovascular conditions.  

In an August 1999 VA general medical opinion, the examiner 
recorded that he had reviewed the veteran's chart.  The 
opinion noted that the veteran had sustained a gunshot injury 
in the right buttock, which resulted in a right perineal 
palsy.  The examiner recounted the subsequent medical history 
related to the development of bilateral intermittent 
claudication from a vascular nature; and bilateral bow leg, 
which was noted to be unrelated to the inservice injury 
sustained to the right buttock.  The examiner opined that the 
vascular occlusion had no bearing and no relation to injury 
sustained to the right buttock in service.  The examiner 
noted that the veteran later developed a vascular problem 
from a cerebral nature and from a cardiac nature.  On review 
of the chart, the examiner opined that there was no evidence 
of any connection between the gunshot wound disability, and 
the deterioration of the veteran's health, by which he 
indicated he was referring to the arterial occlusion and the 
heart and cerebral problems.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  The Board has carefully considered the opinions 
contained in statements  from Dr. Bauer, Dr. Bos, Dr. 
McMullen, and Dr. Norman.  The essential opinion in favor of 
the claimant is that the veteran's high blood pressure was to 
some degree related to his service-connected gunshot wound 
disabilities, in that service-connected disability caused 
stresses that made ordinary ambulatory activity more 
difficult, resulting in high blood pressure and heart 
disease, and ultimately the veteran's death.  

However, the Board finds this opinion to be speculative, 
especially when considered together with the clinical record 
as a whole, including reports of past private and VA 
treatment, and reports of VA examinations in 1995 and 
subsequent medical opinions in June and August 1999.  These 
records show no such relationship between the gunshot wound 
disability and the veteran's cardiovascular disorders.  The 
Board particularly notes private treatment records from 1972 
to 1995, which pertain to treatment for various disorders 
including the cardiovascular disorders.  These records do not 
contain any evidence relating in any way the service-
connected gunshot wound disabilities to the veteran's 
atherosclerotic cardiovascular and cerebrovascular disease, 
or to his arteriosclerotic peripheral vascular disease.  

In Dr. McMullen's March 1997 statement, he stated that he 
thought it possible that additional stress, caused by the 
veteran's service connected disability, lead to or aggravated 
the heart problems.  In Dr. Bauer's March 1997 statement he 
stated that he could not offer his opinion with certainty as 
to a relationship, but that it was reasonable to assume some 
degree of cause and effect.  Service connection, however, may 
not be predicated on a resort to speculation or remote 
possibility as with these opinions.  38 C.F.R. § 3.102 
(1996); see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(service connection claim not well grounded where only 
evidence supporting the claim was a letter from a physician 
indicating that veteran's death "may or may not" have been 
averted if medical personnel could have effectively intubated 
the veteran; such evidence held to be speculative); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).  The Board finds these statements to be 
speculative and thus, they may not fulfill the requirement of 
competent medical evidence to establish a causal nexus 
between the veteran's service connected disability and the 
cause of his death.  The Board notes further that these 
opinions conflict with the preponderance of the evidence, 
including treatment records over many years, which show 
alternative etiologies and no such nexus with the disorders 
causing the veteran's death. 

Dr. Bauer has also opined that the veteran's service-
connected gunshot wound disabilities caused claudication in 
the right lower extremity, which in turn caused stress that 
contributed to the veteran's heart disease and cardiac arrest 
in April 1995.  
Again, however, this opinion conflicts with the preponderance 
of the clinical evidence.  On review of the clinical records 
proximately associated with treatment of cardiovascular and 
hypertension disorders, there are no opinions or findings to 
indicate an etiological nexus between those disorders and the 
veteran's service-connected gunshot wound disabilities.  

In contrast, the two VA medical opinions provided in June and 
August 1999 indicate that the respective examiners reviewed 
the clinical record in the claims file, including the 
favorable opinions discussed above; and provided opinions 
consistent with the clinical history of the veteran's various 
disorders.  The June 1999 cardiovascular opinion determined 
that the veteran had atherosclerotic cardiovascular and 
cerebrovascular disease, as well as arteriosclerotic 
peripheral vascular disease; for which the major risk factors 
were family predisposition, smoking, hypercholesterolemia, 
diabetes and systemic hypertension.  The examiner opined that 
the notion of a nexus between the gunshot wound disability 
and the cardiovascular disorders could not be excluded, but 
was speculative and could not be directly proven.  Moreover 
in his opinion, any such stress would not be directly 
responsible for development of the circulatory and 
cardiovascular diseases, and would only be a marginal 
contributory factor.  On this basis, he opined that the 
service connected right peroneal nerve injury and/or gunshot 
wound scars did not contribute substantially and materially 
to the cause of the veteran's death with respect to the 
pertinent cardiovascular conditions.  

The August 1999 VA medical opinion also reviewed the clinical 
record and found no relationship between the vascular 
occlusion and the inservice injury.  Rather this opinion was 
that the veteran developed a vascular problem of a cerebral 
and cardiac etiology, unrelated to service-connected 
disability.

On review, the Board finds these two opinions unequivocal and 
consistent with the clinical treatment record as a whole, 
particularly the record of treatment for the cardiovascular 
conditions during the veteran's life.  The Board finds these 
opinions more probative than the favorable opinions, which 
were provided only proximate to the terminus events 
associated with the veteran's death, and inconsistent with 
the treatment and other records as a whole.

With respect to the appellant's assertion as to the cause of 
the veteran's death, the question of whether a disability is 
present is one which requires skill in diagnosis, and 
questions involving diagnostic skills must be made by medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
persons are not competent to offer medical opinions, and do 
not provide a sound basis for establishing service 
connection. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt. However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Dependents' Educational Assistance

Dependents' educational assistance benefits are payable to 
the surviving spouse of a veteran, if the veteran was 
discharged from service under conditions other than 
dishonorable and a permanent total service-connected 
disability was in existence at the date of the veteran's 
death, or the veteran died as a result of a service-connected 
disability.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. §§ 
3.807, 21.3020, 21.3021 (1998).

In the present case, the evidence of record does not reveal 
that the veteran died of a service-connected disability, or 
had a permanent and total service-connected disability that 
was in existence at the date of his death.  Thus, the basic 
requirements for survivors' and dependents' educational 
assistance benefits have not been met, and the appellant's 
claim must be denied.  See 38 U.S.C.A. § 3501; 38 C.F.R. §§ 
3.807, 21.3020, 21.3021.  Where, as in this case, the law and 
not the evidence is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).









ORDER

Service connection for the cause of the veteran's death is 
denied.

There is no legal basis for entitlement to dependents' 
educational assistance, pursuant to Chapter 35, Title 38, 
United States Code, and that claim is denied.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

